Citation Nr: 0517320	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-23 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin rash of the 
face, chest, neck, and thighs, due to an undiagnosed illness.  

2.  Entitlement to service connection for sleep disorder, 
memory loss, and difficulty with concentration, due to an 
undiagnosed illness.  

3.  Entitlement to service connection for breathing 
difficulties, chest pain, and dyspnea, due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active duty service from September 1980 to 
February 1981, and from January 1990 to June 1991.  He served 
in Southwest Asia in support of Operation Desert Storm from 
January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims of 
entitlement to service connection for "skin rash of the 
face, chest, neck and thighs," "a sleep disorder, memory 
loss and difficulty with concentration," and "breathing 
difficulties, chest pain, and dyspnea," with all disorders 
claimed as due to an undiagnosed illness.  The veteran 
appealed, and in June 2002, the Board remanded the claims for 
additional development.  

In a statement, received in May 2005, the veteran raised the 
issues of entitlement to  a 10 percent disability rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324 (2003).  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by skin rash of the face, chest, neck, and thighs; 
he does not have a diagnosed skin condition that is related 
to his service.

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms of sleep disorder, memory loss, and 
difficulty with concentration.

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms of breathing difficulties, chest pain, 
and dyspnea; his sleep apnea is not related to his service.

CONCLUSIONS OF LAW

1.  Service connection for skin rash of the face, chest, 
neck, and thighs, as a manifestation of an undiagnosed 
illness, and a diagnosed skin condition, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

2.  Service connection for sleep disorder, memory loss, and 
difficulty with concentration, as a manifestation of an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).

3.  Service connection for breathing difficulties, chest 
pain, and dyspnea, as a manifestation of an undiagnosed 
illness, and sleep apnea, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran essentially claims that he is entitled to service 
connection for "skin rash of the face, chest, neck, and 
thighs," "a sleep disorder, memory loss, and difficulty 
with concentration," and "breathing difficulties, chest 
pain, and dyspnea, with all disorders claimed to be due to an 
undiagnosed illnesses.  He has submitted several documents 
pertaining to the effects of toxic and chemical agents, taken 
from the internet and other sources.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board initially notes that the veteran's service medical 
records for his first period of active duty do not show any 
relevant complaints or findings.  As for his second period of 
active duty, the service medical records include a report, 
dated in January 1991, which shows that the veteran 
complained of flu symptoms, headache, sore throat and 
dyspnea.  The impression was viral syndrome with sore throat.  
A separation examination report, dated in April 1991, shows 
that the veteran's "head, face, neck and scalp," nose, 
sinuses, mouth and throat, lungs and chest, heart, skin, and 
neurological system, were clinically evaluated as normal.  In 
an accompanying "report of medical history," the veteran 
indicated a history of "ear, nose and throat trouble," head 
injury, shortness of breath, pain or pressure in chest, 
"frequent trouble sleeping," "nervous trouble of any 
sort," and "periods of unconsciousness," and he denied a 
history of sinusitis, hay fever, asthma, heart trouble, and 
"loss of memory or amnesia."  A Southwest Asia 
Demobilization/Redeployment Medical Evaluation, dated in May 
1991, shows that the veteran indicated that he had 
"nightmares or trouble sleeping," and "rash, skin 
infection, or sores," and that he denied having "fatigue, 
weight loss or yellow jaundice."

A.  Skin Rash of the Face, Chest, Neck, and Thighs

The post-service medical evidence consists of VA and non-VA 
reports dated between 1991 and 2004.  This evidence shows 
that a VA examination report, dated in October 1991, contains 
no complaints or findings referable to the skin.  A November 
1992 VA progress note shows complaints of a groin rash.  The 
relevant diagnostic impression was tinea cruris.  

A "quadrennial" examination report (apparently performed in 
conjunction with Army Reserve service), dated in March 1994, 
shows that the veteran's "head, face, neck and scalp," and 
skin, were clinically evaluated as normal.  In an 
accompanying "report of medical history," the veteran 
denied a history of skin disease.  

A VA Persian Gulf Protocol examination report, dated in 
December 1994, shows a system review for the veteran's skin 
was within normal limits, and that there was no relevant 
diagnosis.  

VA skin, and "general medical" examination reports, dated 
in April 1997 , show that the veteran complained of an 
intermittent rash on his chest and thighs.  On examination, 
there was no rash.  The diagnoses noted "possible Persian 
Gulf Syndrome" with symptoms that included intermittent skin 
rash.  

A report from William A. Abernathy, M.D., dated in May 1999, 
shows that the veteran was noted to have 4 or 5 "mole-like 
lesions" on the right side of his neck, and 3 to 4 such 
lesions on the left side of his neck. There was also some 
inflamed folliculitis along the nape of his neck.  The 
relevant assessments were multiple mole-like lesions of his 
neck, and mild folliculitis.  A subsequent report refers to 
the growths simply as "moles" and shows that they were 
excised in June 1999.  

A VA progress note, dated in February 2002, shows treatment 
for bilateral growths under the armpits (without a 
diagnosis), and folliculitis on the back of the scalp.  The 
assessment was folliculitis.  

With regard to the possibility of service connection for a 
skin rash on a direct basis (i.e., other than due to an 
undiagnosed illness), service medical records do not show any 
treatment for, or a diagnosis of, a skin disorder during his 
service, and his skin was clinically evaluated as normal in 
his separation examination report.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  The post-service medical evidence shows that he has 
occasionally been treated for skin symptoms, specifically, he 
has had moles excised, and has been treated for folliculitis.  
To the extent that he has had moles excised, this is not a 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998) (holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  In this regard, there is no indication 
that these moles were anything other than benign.  In 
addition, there is no competent evidence which links a skin 
disorder to service.  Accordingly, the claim must be denied.

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness." 38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).

In this case, there is no competent evidence showing that the 
veteran has objectively exhibited signs or symptoms involving 
his skin that are manifestations of an undiagnosed illness.  
The evidence shows that he received treatment for a diagnosed 
condition, i.e., tinea cruris, on one occasion in 1992, and 
for folliculitis in 1999 (and on one occasion in 2002).  In 
reaching this decision, the Board has considered the 
"diagnosis" in an April 1997 VA skin examination report, 
which states, "possible Persian Gulf Syndrome with 
intermittent skin rash on the face and thigh."  However, 
this "diagnosis" is equivocal in its terms, and appears to 
have been by history only, as it is not shown to have been 
based on a review of the veteran's claims file, and as there 
was no rash, or other findings for the skin on examination.  
In addition, a finding of an undiagnosed illness, or Persian 
Gulf Syndrome, involving the skin has never been corroborated 
in the subsequent seven years of medical reports.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for a skin rash must be denied on any 
basis.  



B.  Sleep Disorder, Memory Loss and Difficulty with 
Concentration

The Board initially notes that service connection is 
currently in effect for post-traumatic stress disorder 
(PTSD), evaluated as 50 percent disabling.  The veteran's 50 
percent PTSD evaluation normally includes consideration of 
such symptoms as "chronic sleep impairment," "difficulty 
in understanding complex commands," and impairment of 
memory.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004); 
General Rating Formula for Mental Disorders; Mittleider v. 
West, 11 Vet. App. 181 (1998).  The Board's analysis is 
therefore limited to whether the evidence shows that the 
veteran has the claimed symptoms as the result of a disorder 
other than PTSD.  See 38 C.F.R. § 4.14 (2004).  Furthermore, 
to the extent that the veteran is shown to have obstructive 
sleep apnea, this disorder is discussed in Part I.C.

The Board's discussion of the veteran's service medical 
records in Part I is incorporated herein.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports dated between 1991 and 2004.  

A "quadrennial" examination report (apparently performed in 
conjunction with Army Reserve service), dated in March 1994, 
shows that the veteran's "head, face, neck and scalp," 
nose, sinuses, mouth and throat, lungs and chest, heart, skin 
and neurological system, were clinically evaluated as normal.  
In an accompanying "report of medical history," the veteran 
indicated a history of "ear, nose and throat trouble," 
sinusitis, "frequent trouble sleeping," "nervous trouble 
of any sort," and "loss of memory or amnesia," and denied 
a history of hay fever, head injury, asthma, shortness of 
breath, "pain or pressure in chest," heart trouble, and 
"periods of unconsciousness."  

VA progress notes show that in August 1992, the veteran 
sought treatment for insomnia.  Progress notes dated in 1993 
show treatment for psychiatric symptoms, and contain a number 
of complaints of sleep disturbance.  The assessments were 
primarily PTSD.  See also February 1994 VA PTSD examination 
report.  Subsequent reports also show complaints of an 
inability to sleep.  See e.g., reports dated in April 2000; 
February and June of 2001.  Reports, dated in August 2001, 
show that the veteran was taking multiple medications, and 
note complaints of tiredness during the day, and sleep 
disturbance.  The reports note a history of anxiety disorder, 
PTSD, depression, and suicidal thoughts, indicate that these 
psychiatric conditions affected his sleep onset and sleep 
quality, and note that the veteran's medications contributed 
to his EDS (excessive daytime somnolence).  Reports, dated in 
October 2001 and July 2004, contain complaints of sleepiness 
due to medications.  

An April 1997 VA mental disorders examination report shows 
that the veteran complained of symptoms that included 
difficulty sleeping, focusing and remembering things.  On 
examination, the veteran's cognitive functions, and memory, 
were intact.  The examiner noted, "He does show some 
symptoms of post-traumatic stress disorder, including 
disturbed sleep, nightmares, flashbacks, delusional 
thinking."  (emphasis added).  The diagnoses were PTSD and 
generalized anxiety disorder.  

An April 1997 VA general medical examination report shows 
that the veteran complained of symptoms that included sleep 
disturbance, "intermittent memory loss," and difficulty 
with concentrating.  On neurological examination, the 
veteran's motor status, coordination, deep tendon reflexes 
and sensation were normal.  The veteran's coherence, 
emotional reaction, orientation, and memory were also normal.  
The veteran was noted to be apprehensive and nervous.  The 
diagnosis was "possible Persian Gulf Syndrome" with 
symptoms that included sleep disorder, memory loss, and 
difficulty with concentration.  

A November 1999 VA PTSD examination report notes that the 
veteran complained of insomnia, impaired memory, and 
difficulty concentrating.  The diagnosis was PTSD.  

An April 2000 report shows complaints of insomnia and 
headaches.  The assessment was anxiety.  

A July 2002 report from Dr. Abernathy notes that the veteran 
has a history of PTSD, and that he complained of "spells of 
shaking."  The report states that the veteran's recent and 
remote memory was intact, and that he had a normal attention 
span and concentration.  The impression was dyskinesias vs. 
choreathetoid movements.  

A February 2004 VA examination report shows that the veteran 
complained of symptoms that included sleep problems dating 
back to service, due to problems with choking and snoring.  
The relevant assessment was sleep apnea.  

The claims files include lay statements, received in 2002, to 
include statements from the veteran's wife, brother, and 
former servicemen who assert that they served with the 
veteran.  These reports essentially state that the authors 
observed the veteran having difficulty sleeping due to 
breathing problems and/or nightmares.  The veteran's wife 
also submitted a statement in 1997 in which she states that 
the veteran displays a number of psychiatric symptoms, to 
include difficulty staying focused.  

The Board finds that the claim must be denied.  To the extent 
that a claim has been presented on a direct basis, i.e., 
other than as due to an undiagnosed illness, the veteran's 
service medical records do not show that he was treated for a 
sleep disorder, memory loss, or difficulty with 
concentration.  After service, the veteran has reported 
difficulty sleeping, memory impairment, and difficulty with 
concentration, however, his complaints usually appear in 
conjunction with complaints of psychiatric symptoms, and with 
psychiatric diagnoses, or a diagnoses of sleep apnea (the 
veteran's sleep apnea is discussed in Part I. C.).  See e.g., 
April 1997 VA mental disorders examination report; November 
1999 VA PTSD examination report; February 2004 VA examination 
report.  In addition, his sleepiness has been associated with 
his use of multiple medications.  See August 2001 VA progress 
note.  The Board further points out that, as previously 
stated, to the extent that he has sleep, memory, and 
concentration symptoms related to his PTSD, he is already 
being compensated for these symptoms.  In summary, he is not 
shown to have the claimed condition.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 
1110 and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  In addition, there is no 
competent evidence linking the claimed condition to his 
service.  See 38 C.F.R. § 3.303.  

With regard to the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, the governing statute has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  
Under 38 C.F.R. § 3.317 service connection for an undiagnosed 
illness requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b) (emphasis added).  In this 
case, the evidence does not show that the veteran has 
objectively exhibited sleep disturbances, memory loss, or 
difficulty concentrating, that are manifestations of an 
undiagnosed illness.  In reaching this decision, the Board 
has considered the "diagnosis" in an April 1997 VA general 
medical examination report, which states, "possible Persian 
Gulf Syndrome" with symptoms to include sleep disorder, 
memory loss, and difficulty with concentration.  This 
"diagnosis" appears to be the origin of the veteran's 
claim.  However, this "diagnosis" is equivocal in its 
terms, was not shown to have been based on a review of the 
veteran's claims files, and an undiagnosed illness has never 
been corroborated in the subsequent seven years of medical 
reports.  Rather, the evidence shows that to the extent the 
claimed symptoms exist, they are associated with diagnosed 
disorders, to include one disorder for which service 
connection is currently in effect (i.e., PTSD).  The Board 
has therefore determined that the preponderance of the 
evidence shows that the veteran does not have the claimed 
conditions, and that he has does not have sleep disturbance, 
memory loss, or difficulty concentrating, that are 
manifestations of an undiagnosed illness.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable, and the Board finds that the veteran's claim 
of entitlement to service connection for sleep disorder, 
memory loss, and difficulty with concentration, must be 
denied on any basis.




C.  Breathing Difficulties, Chest Pain, and Dyspnea

The Board initially notes that service connection is 
currently in effect status post tonsillectomy, evaluated as 0 
percent disabling (noncompensable), and otitis media, 
evaluated as noncompensable.  

The Board's discussion of the veteran's service medical 
records in Part I is incorporated herein.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports dated between 1991 and 2004.  

A "quadrennial" examination report (apparently performed in 
conjunction with Army Reserve service), dated in March 1994, 
shows that the veteran's "head, face, neck and scalp," 
nose, sinuses, mouth and throat, lungs and chest, heart, skin 
and neurological system, were clinically evaluated as normal.  
In an accompanying "report of medical history," the veteran 
indicated a history of "ear, nose and throat trouble," 
sinusitis, "frequent trouble sleeping," "nervous trouble 
of any sort," and "loss of memory or amnesia," and denied 
a history of hay fever, head injury, asthma, shortness of 
breath, "pain or pressure in chest," heart trouble, and 
"periods of unconsciousness."  

VA progress notes show that in April 2000, the veteran 
complained of symptoms that included chest discomfort, and 
that he requested a CPAP or BIPAP (bilevel positive airway 
pressure) machine for his sleep apnea.  Subsequent reports 
indicate that the veteran was using a CPAP machine, and note 
a history of sleep apnea.  These reports also contain a 
number of notations of sinusitis, URI (upper respiratory 
infection), allergic rhinitis, and OSA (obstructive sleep 
apnea).  In September 2004, the veteran was treated for chest 
pain and shortness of breath.  An EKG was normal, and a test 
for initial cardiac enzymes was negative.  The diagnoses 
included GERD (gastroesophageal reflux disease), and obesity.  
The reports note that the veteran's chest pain was attributed 
to his GERD.  

A VA Persian Gulf Protocol examination report, dated in 
December 1994, notes complaints of shortness of breath during 
sleep, and a cough, with system reviews of his 
cardiovascular, respiratory, and "eye-ear-nose-throat" 
otherwise indicated to be normal.  

Reports from the Columbia Regional Medical Center, dated 
between 1996 and 1997, show treatment for chest pain 
beginning in April 1996.  An EKG (electrocardiogram) (also 
designated as "ECG" herein) was borderline, but within 
normal limits.  A chest X-ray was unremarkable.  The 
diagnosis was atypical chest pain.  

An April 1997 VA general medical examination report shows 
that the veteran complained of symptoms that included a 
coughing and breathing problem since 1992, and chest pain.  
Examination was unremarkable.  A chest X-ray was normal.  The 
diagnosis was "possible Persian Gulf Syndrome" with 
symptoms that included breathing difficulties.  

Reports from David P. Franco, M.D., dated in 1997, and 2001, 
include a June 1997 report which notes that a polysomnogram 
showed predominantly obstructive apneas.  The conclusion was 
severe obstructive sleep apnea.  A CPAP (continuous positive 
airway pressure) was indicated.  In 2001, the veteran 
returned for additional treatment and was afforded additional 
studies.  The remainder of the diagnoses were obstructive 
sleep apnea.  

Reports from Baptist Health (aka Baptist Medical Center), and 
Montgomery Cardiovascular Associates, dated in May 2000, show 
treatment for chest pain and mild dyspnea.  Multiple coronary 
risk factors were noted.  An ECG and a chest X-ray were 
within normal limits.  One report notes, "He smokes 
cigarettes, but says that he quit this morning."  The 
reports contain an impression of acute gastritis, and 
assessments of chest pain with atypical features, and tobacco 
abuse.  

A report from Dr. Abernathy, dated in November 2002, shows 
treatment for chest pain.  An ECG was normal.  The relevant 
assessment was noncardiac chest pain resolved.

A February 2004 VA examination report shows that the veteran 
complained of symptoms that included sleep problems dating 
back to service, due to problems with choking and snoring.  
The veteran's history was noted to include recurrent 
sinusitis and pharyngitis, and obstructive sleep apnea.  
Sinus and chest X-rays were reportedly normal.  The relevant 
assessments were "otitis media with multiple upper 
respiratory infections (including pharyngitis and 
sinusitis)," and obstructive sleep apnea.  The examiner 
noted that the veteran was having problems with a viral 
syndrome and a sore throat at the time he complained of 
dyspnea in January 1991 (and at the time the lay statements 
noted that the veteran had difficulty sleeping and 
breathing).  The examiner further noted that the veteran had 
gained about 90 pounds since his separation from service, 
which could have contributed to the onset of his obstructive 
sleep apnea.  The examiner concluded that it was not at least 
as likely as not that the veteran's obstructive sleep apnea 
began in service.  He explained that the veteran was not 
evaluated for obstructive sleep apnea during service.  

The claims files include lay statements, received in 2002, to 
include statements from the veteran's wife, brother, and 
former servicemen who assert that they served with the 
veteran.  These reports essentially state that the authors 
observed the veteran have difficulty sleeping due to 
breathing problems and/or nightmares.  

The Board finds that the claim must be denied.  To the extent 
that a claim has been presented on a direct basis, i.e., 
other than as due to an undiagnosed illness, the veteran's 
service medical records show one treatment for dyspnea, in 
January 1991.  This was apparently an acute condition, as 
evidenced by the lack of treatment during the veteran's 
remaining service, and the fact that his  "nose, sinuses, 
mouth and throat," and lungs and chest, were clinically 
evaluated as normal in his April 1991 separation examination 
report.  The service medical records do not show that he was 
treated for sleep apnea.  Therefore, chronic conditions are 
not shown during service.  See 38 C.F.R. § 3.303.  After 
service, the veteran has reported difficulty sleeping, chest 
pain, and shortness of breath.  However, other than sleep 
apnea, he is not shown to have been diagnosed with breathing 
difficulties, chest pain, or dyspnea, and to this extent, the 
claim must be denied.  Gilpin.  With regard to sleep apnea, 
the first medical evidence of sleep apnea is dated in 1997.  
This is approximately six years after separation from 
service, and this lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is no competent evidence of a nexus between the 
veteran's sleep apnea and his service.  The only competent 
opinion is found in the February 2004 VA examination report, 
in which the examiner concluded that it was not at least as 
likely as not that the veteran's obstructive sleep apnea 
began in service.  The Board therefore finds that the 
preponderance of the evidence is against the claim that the 
veteran has sleep apnea that is related to his service, and 
the claim is denied.  

With regard to the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, the governing statute has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  
Under 38 C.F.R. § 3.317 service connection for an undiagnosed 
illness requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b) (emphasis added).  In this 
case, the evidence does not show that the veteran has 
objectively exhibited signs or symptoms involving the 
respiratory system that are manifestations of an undiagnosed 
illness.  In reaching this decision, the Board has considered 
the "diagnosis" in an April 1997 VA general medical 
examination report, which states, "possible Persian Gulf 
Syndrome" with symptoms to include breathing difficulties.  
This "diagnosis" appears to be the origin of the veteran's 
claim.  However, this "diagnosis" is equivocal in its 
terms, was not shown to have been based on a review of the 
veteran's claims files, and an undiagnosed illness has never 
been corroborated in the subsequent seven years of medical 
reports.  Rather, the evidence shows that to the extent the 
claimed symptoms exist, they have been associated with 
diagnosed disorders, i.e., obstructive sleep apnea, or GERD.  
The Board has therefore determined that the preponderance of 
the evidence shows that the veteran does not have breathing 
difficulties, chest pain, and dyspnea, that are 
manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for breathing difficulties, chest pain, 
and dyspnea, must be denied on any basis.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in July 
2002 and April 2003 (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  The veteran was 
informed that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of an October 
2004 SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the claimed disabilities, 
and an etiological opinion has been obtained for the 
veteran's obstructive sleep apnea.  To the extent that 
etiological opinions have not been obtained for the other 
claims, the evidence, discussed infra, indicates that for 
each claim either the veteran does not have the claimed 
condition, and/or there is no competent evidence of a nexus 
between the claimed condition and the veteran's service.  The 
Board finds that this warrants the conclusion that a remand 
for examinations and/or opinions, or any other development, 
is not necessary to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2004); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for skin rash of the face, chest, neck and 
thighs as a manifestation of an undiagnosed illness, and for 
a diagnosed skin condition, is denied.

2.  Service connection for sleep disorder, memory loss, and 
difficulty with concentration, as a manifestation of an 
undiagnosed illness, is denied.

3.  Service connection for breathing difficulties, chest 
pain, and dyspnea as a manifestation of an undiagnosed 
illness, and sleep apnea, is denied. 


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


